Citation Nr: 1508001	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO. 10-07 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and substance abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In this case, the Veteran initially submitted a claim for alcoholism or drug addiction in September 2006. In December 2007, he sought service connection for depression. The AOJ denied these claims in April 2008 and July 2008, and the Veteran did not expressly appeal from those determinations. In April 2008, the Veteran also submitted a claim for PTSD, which was denied in a June 2009 rating decision, and he appealed from that determination. 

However, these conditions may all be considered mental health disabilities, and the scope of a mental health disability claim includes any such disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009). As such, the Veteran's claims for alcoholism or drug addiction and for depression are encompassed under his claim for PTSD. Therefore, this claim has been recharacterized for the purposes of this appeal to encompass all currently diagnosed acquired psychiatric disorders, including but not limited to PTSD.

As part of its October 2012 remand, the Board denied service connection for a right knee disability. As such, that issue is no longer on appeal. The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2012. A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's claim was most recently remanded by the Board in May 2012 for further development. As will be further discussed below, the Board finds that the AOJ did not substantially comply with the remand orders. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). Consequently, the Board must again remand this case.

Specifically, in its October 2012 Remand the Board requested that the Veteran be provided with a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disorder. The Veteran was provided with a new examination in February 2013, but the examiner failed to provide an opinion or rationale concerning whether the Veteran's psychiatric disorder is related to service. The AMC obtained an addendum opinion in which the reviewer indicated that it was less likely than not that the claimed acquired psychiatric disorder was causally related to service. This was primarily based on the reviewers assertion that, while the Veteran's ship was in the Persian Gulf for 75 days and did take part in the rescue of civilians from Iran, the Veteran's numerous unauthorized absences from ship made it as likely as not that he was not there at the time. 

However, the Veteran's DD-214 reflects that his total time lost in 1979 amounted to approximately 35 days, which is less time than the ship was operating in the area. Thus, it cannot be said affirmatively that the Veteran was not present during rescue operations as he has claimed. Therefore, the opining physician did not provide a medical opinion, instead basing the determination on time lost, and further the opinion is based on an inaccurate assertion as even with time lost it is possible that the Veteran was aboard ship as claimed. Further, the examiner did not address whether the Veteran's claimed acquired psychiatric disorder was related to a fear of hostile military or terrorist activity, as directed in the Board remand. See October 2012 Board Remand at 20. Therefore, the Board finds it must remand the claim for an addendum opinion from the examiner who conducted the February 2013 VA examination so a medical opinion can be provided addressing the issues enumerated in the October 2012 Board remand. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the February 2013 VA psychiatric examination, or another appropriate medical professional if the examiner is unavailable, to determine the nature and etiology of any current acquired psychiatric disorder, to include PTSD, depression, or substance abuse (alcohol or drugs). The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

a) Identify all currently diagnosed acquired psychiatric disorders. State whether it is at least as likely as not (probability of 50% or more) that any such disorder was incurred or aggravated as a result of service. Please refer to the following paragraphs for additional instructions as to the reported stressors, and as to any diagnosed PTSD or substance abuse.

b) Please specify the incident(s) during service that are found to be related to any currently diagnosed acquired psychiatric disorder. In this regard, please note that the Veteran did not engage in combat for VA purposes. Further, the JSRRC has concluded that his reported stressors, including a sailor lost at sea, are not verifiable. However, service records confirm that the Veteran was stationed on the U.S.S. Hoel from August 1978 to September 1979, and he was awarded a Navy Expeditionary Medal (Iran) and a Humanitarian Service Medal. There is also evidence showing that the U.S.S. Hoel was in the Persian Gulf for 75 days in early 1979, and that the ship visited Karachi, Pakistan, and participated in the rescue 235 civilians from Iran during that period. As such, it is possible that those incidents occurred as reported by the Veteran.

c) If PTSD is diagnosed, state whether such disorder was at least as likely as not (probability of 50 percent or more) incurred or aggravated as a result of any verified or corroborated in-service stressor. Further, if there are no verified or corroborated stressors, state whether the Veteran's PTSD was at least as likely as not incurred or aggravated as a result of a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

d) If substance abuse (alcohol or drugs) is diagnosed, state whether it is at least as likely as not (probability of 50 percent or more) that such condition was proximately caused or proximately aggravated (permanently worsened beyond its natural progression) by another service-connected acquired psychiatric disorder, to include PTSD or depression.

e) In responding to each of the above questions, a complete rationale (explanation) should be provided for any opinion offered. All lay and medical evidence of record should be considered, to include the multiple opinions from VA providers, as well as service records reflecting drug and alcohol use prior to service and during service before and after the claimed stressors in 1979. If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

